TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00223-CV



                              Carol Melia Copeland, Appellant

                                               v.

  U.S. Bank National Association, as Trustee for Asset-Backed Pass-Through Certificates
                              Series 2006-WFHE3, Appellee


         FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY,
          NO. 11-2144-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant Carol Melia Copeland has filed a notice of settlement and motion for

dismissal of appeal. Appellant states that she does not wish to continue to pursue her appeal and

requests that this Court dismiss her appeal. Accordingly, we grant her motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1).



                                            __________________________________________

                                            Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: September 19, 2012